Case 1:19-cv-00557-JAW Document 3-1 Filed 12/09/19 Page 2of2 PagelD #: 41

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00557-JAW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (t))

This sunmnons for fname of individual and title, if any) . 5 [@ 3 | Cf {t bi; €.
an |

was received by me on (date) } 2 / if /14

OI personally served the summons on the individual at (place)

 

Oll (date) . or

 

 Lleft the summons at the mdividual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

00 (date) , aud mailed a copy to the individual's last known address: or
WT served the summons On (name of individual) Anc / Ct ble , who is

 

designated by law to accept service of process on behalf of (name of organization) “Krag! ley Ye b /e
on (date) | | g / 2020 Sor

 

A Tretumed the summons unexecuted because ‘or

O1 Other (specif):

My fees are $ | 3.00 for travel and $ 2s ‘ ) Z for services, for a total of $ 0.00

I declare under penalty of perjury that this infonnation fg true.
Date: | (18/2520 Dabo AU, / -

Server's signature

Ue) C | i tle/

; +
Printed name and title

QS Hammond s+ Bangor, ME E440 |

Servers address

 

Additional information regarding attempted service, etc:

   

een
